UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 1, 2010 PepperBall Technologies, Inc. (Exact name of registrant as specified in its charter) Colorado 001-32566 20-1978398 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6142 Nancy Ridge Drive, Suite 101 San Diego, CA 92121 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 638-0236 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b)On November 1, 2010, Mr. Jack Fitzpatrick, notified PepperBall Technologies, Inc. that he was resigning as a member of the board of directors effective November 1, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PepperBall Technologies, Inc. Date: November 3, 2010 /s/ Jeffrey G. McGonegal Jeffrey G. McGonegal Chief Financial Officer 3
